Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
Claims 1-20 are pending claim 9 is withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Therefore, claims 1-8 and 10-20 are examined on merits in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Tous et al. US 7,786,273, hereinafter “Tous”) in view of Maret et al (US 5,478,741).
In regards to claims 1-8 and 10-20, Tous discloses an antibody comprising at least one thioether cross-link (col. 38, lines 53-55) wherein the thioether cross-link links a 
Tours does not disclose specific immunoassays utilizing the antibodies and does not disclose the components in a kit. 
Maret discloses immunoassays that teach that components for carrying out immunoassay methods can be packaged in the form of a kit for convenience and such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label (column 6, lines 16-21). 
Since Tours teach various antibodies binding specifically to various antigens, one of ordinary skilled in the art can easily envisage various antibodies for immunoassays of various antigens utilizing various immunoassay methods for detection and assessment of antigens with a reasonable expectation of success. Since Tours discloses various antibodies, one of ordinary skilled in the art can easily envisage various antibodies for detection of various antigen including multiplex detection with a 
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated put the various antibodies, assay components including reducing agent in the kit for convenience is essay performance as taught by Maret.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Richards et al. Org. Biomol. Chem., published 25 Nov, 2015, hereinafter “Richard”) in view of Maret et al (US 5,478,741, hereinafter “Maret”).
In regards to claims 1-8 and 10-20, Richard discloses a method for replacing di­sulphide bridges with thiomaleimides in biomolecules by addition of bromomaleimides and subsequent irradiation with UV light. In particular, the methodology is demonstrated (Scheme 4; p. 457) by cross-linking the heavy and light chains of the Fab fragment of Herceptin (HER-2 specific antibody). The stabilized antibody (fragment) is used in an ELISA assay for HER2 (p. 457, col. 2; Fig. 2c). Richard teaches reduction of disulfide bond between heavy and light chain variable region by incubating with a reducing agent TCEP, followed by bis-modification of the two liberated cysteines with excess of bromomaleimide and subsequent irradiation for re-bridging of the chains:

    PNG
    media_image1.png
    470
    661
    media_image1.png
    Greyscale
. Richard teaches that the linkage between the heavy and light provides a thiol-stable antibody conjugates (Abstract and Conclusions) as the conjugate shows stability with various reducing agents (page 456, 2nd col to 1st para, 1st col. of page 457).
Richard discloses ELISA assay but does not teach the assay components a kit.
Maret discloses immunoassays that teach that components for carrying out immunoassay methods can be packaged in the form of a kit for convenience and such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label (column 6, lines 16-21). 
Since Richard teach stable antibody conjugate binding specifically an antigen, one of ordinary skilled in the art can easily envisage providing various antibodies including HER2 antibody by the method of Richard with the expectation of providing stable 
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated put the various stabilized antibodies including stabilized HER2 antibody, various assay components including reducing agent in the kit for convenience is essay performance as taught by Maret.
Response to argument
Applicant's arguments and amendment filed 12/29/2020 have been fully considered but are persuasive to overcome the rejections under 35 USC 103.
Applicant argued that Tous emphatically requires the final composition to be “substantially free” of denaturing agent to maintain the 3D structure of the final antibody composition (see e.g, Tous, Col. 11, lines 31-37) and therefore Tous teaches discarding reduced proteins and that an absence of denaturing agents in the final composition is essential.
The above arguments have fully been considered but are not found persuasive because trout teaches that “substantially free of denaturing agent” refers to a composition free of any denaturing reagent or having only denaturing reagents in such an amount that macromolecules in the compositions maintain their three-dimensional structures and thus their characteristic folded structures (col.15, lines 44-50). Tous further teaches that the amount of denaturing reagents in the composition to be qualified as "substantially free of a denaturing reagent" depends on the nature of the denaturing reagents and the particular antibodies in the composition. The stronger the denaturing reagents, the less the denaturing reagent should be in the composition. In some embodiments, the denaturing reagents are less than 50% of the composition. In some embodiments, the denaturing reagents are less than 25% of the composition. In some embodiments, the denaturing reagents are less than 10% of the composition (col.16. lines 3-25). So contrary to applicant’s assertion (i.e. absence of denaturing agents in the final composition is essential), Tous’s composition is not free of denaturing agent, but comprises in an amount at which the macromolecules in the compositions maintain their three-dimensional structures. Therefore, the above disclosure further confirms that the antibody composition of Tous is not devoid/free of denaturing agent but may comprise denaturing agent in an amount at which the macromolecules in the compositions maintain their three-dimensional structures and the composition is the same as the kit composition of instant claim 1.
Applicant argued that Applicant’s claimed subject matter relates to the surprising discovery that it is advantageous to be able to use antibodies under reducing conditions to analyze partially or fully denatured. Applicants argued that reducing conditions allow the protein structure to open and allow detection of such variants and the presently claimed subject matter therefore provides a mechanisrm to 
The above arguments have fully been considered but are not found persuasive. Applicant must realize that the claim is not directed to a process claim but is a composition/kit (product) claim and the composition comprises 1) an analyte-specific antibodies or fragments thereof, comprising one or more non-disulphide cross-links between at least one heavy chain or fragment thereof and at least one light chain or fragment thereof of the analyte-specific antibodies or fragments thereof and 2) one or more analyte-reducing and/or denaturing agents. The combination of the reference teach the antibody composition (which as described above, may contain denaturing agent in an amount that macromolecules in the compositions maintain their three-dimensional structures and thus their characteristic folded structures) in a kit and also provides obviousness of providing reducing agent in a kit for carrying out process of providing other thioether bonded antibody. Moreover, Tours teaches contacting the composition comprising thioether linked antibody with a reducing agent in a process and compiling process components in a kit is obvious to one of ordinary skilled in the art in view of the reference of Maret for ease and convenience.
In regards to Richards, Applicants argued that Richards is only carried out for subsequent re-bridging as part of the experiment, but there is no teaching in the reference to provide a reducing agent an element of a kit for analyte detection. Applicant’s argued that the reaction detailed in Richards simply does not suggest the use of a reducing agent as component of an analyte-detection process. Applicant’s argued that Applicants claims a highly-specialized assay that requires the selection of 
The above arguments have fully been considered but are not found persuasive. First, in regards to Applicant’s argument that Applicants claims a highly-specialized assay that requires the selection of specific reagents, it is noted that the claims as articulated, are a product (composition/kit) claims and not a process/method or assay claims. The recitation in the preamble “to analyze partially or fully denatured analyte(s) in a sample” is an intended process language of utilizing the kit components and as long as the prior art composition is capable of performing the intended process, it meets the claimed limitation. The kit a claimed comprises 1) an analyte-specific antibody comprising one or more non-disulfide cross-links between at least one heavy chain and at least one light chain, and 2) a reducing agent. Richards discloses a method for replacing di­sulfide bridges with thiomaleimides in biomolecules by addition of bromomaleimides and subsequent irradiation with UV light. In particular, the methodology is demonstrated (Scheme 4; p. 457) by cross-linking the heavy and light chains of the Fab fragment of Herceptin (HER-2 specific antibody). The crosslinked antibody is a non-disulphide cross-linked. The stabilized antibody (fragment) is used in an ELISA assay for HER2 (p. 457, col. 2; Fig. 2c). Richard teaches reduction of disulfide bond between heavy and light chain variable region by incubating with a reducing agent TCEP, followed by bis-modification of the two liberated cysteines with excess of bromomaleimide and subsequent irradiation for re-bridging of the chains. The components of the process claims including the cross-linked antibody and components for providing the non-disulfide cross-linked antibody would be considered obvious to one of ordinary skilled in the art in view of Maret for ease and convenience. The motivation to combine may be of different reason but the combination of Richards and Maret provide the same composition. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”).  See also In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Conclusion
All claims are drawn to the same invention claimed in the parent application prior to the filing of this Continued Prosecution Application under  37 CFR 1.53(d) and could have been finally rejected on the grounds and art of record in the next Office action. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing under 37 CFR 1.53(d). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641